DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The specification does not include all required sections such as “Brief Description of the Drawings.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19, 21, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16, 19, and 24 use of the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, it is assumed the limitations following the phrase are not required. 
Claim 21 uses the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, it is assumed the limitations following the phrase are not required.
	Claims 2-15 and 17-18 depend from a rejected base claim, incorporate the indefinite language though dependency, and are rejected for the same reasons as the base claim. 
Claim Interpretation
Claims 1, 7, 11, 16, 21 recite the phrase “optionally” and it is assumed the limitations following the phrase are not required, and are merely disclosing optional embodiments. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-10, 16, 19-20 and 22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kon et al. [WO2017/033980, machine translation provided and cited to, “Kon”].
Kon discloses a method of activating a surface of a plastics substrate formed from PEEK, PBT, or PPS (page 3); the method comprising exposing the surface to actinic radiation wherein the actinic radiation: includes radiation with wavelength in the range from about 10 nm to about 1000 nm; the energy of the actinic radiation to which the surface is exposed is in the range from about 0.5 J/cm2 to about 300 J/cm2 (page 1, 3, 9).
With respect to claim 2, Kon discloses the actinic radiation includes radiation with wavelength in the range from about 200 nm to about 700 nm (page 3). 
With respect to claim 3, Kon discloses the energy of the actinic radiation to which the surface is exposed is in the range from about 0.5 J/cm2 to about 240 J/cm2 (page 9).
With respect to claim 4, Kon discloses the exposing of the surface to actinic radiation is applied selectively to create areas of the surface that are activated for subsequent bonding and areas of the surface that are not activated for subsequent bonding (pages 1 and 3).
With respect to claim 7, Kon discloses the activating is carried out for subsequent bonding with an acrylic adhesive (it is noted the claim is reciting an intended use of acrylic adhesive but does not actively require applying an acrylic adhesive as part of the method, the activation is carried out and is capable of subsequent bonding with an acrylic adhesive; page 4). 
With respect to claim 8, Kon discloses the substrate is PPS or PBT (page 3). 
With respect to claim 9, Kon discloses the substrate is PEEK or PPS or PBT (page 3). 
With respect to claim 10, Kon discloses the activating is carried out for subsequent bonding with an epoxy adhesive (it is noted the claim is reciting an intended use of epoxy adhesive but does not actively require applying an epoxy adhesive as part of the method, the activation is carried out and is capable of subsequent bonding with an epoxy adhesive; page 4).
With respect to claim 16, Kon discloses a method of bonding a first substrate formed from PEEK, PBT, or PPS (page 3) to a second substrate (page 6-7); the method comprising exposing the surface to actinic radiation wherein the actinic radiation: includes radiation with wavelength in the range from about 10 nm to about 1000 nm; the energy of the actinic radiation to which the surface is exposed is in the range from about 0.5 J/cm2 to about 300 J/cm2 (page 1, 3, 9); subsequently, bonding the activated surface of the first substrate to the second substrate utilizing adhesive (page 4-5). 
With respect to claim 19, Kon discloses a method of activating a surface of a plastics substrate formed from PEEK (page 3) for subsequent bonding, the method comprising the step of exposing the surface to actinic radiation wherein the actinic radiation: includes radiation with wavelength in the range from about 10 nm to about 1000 nm; and the energy of the actinic radiation to which the surface is exposed is in the range from about 1.5 J/cm2 to about 40 J/cm2 for subsequent bonding (page 1, 3, 9); it is noted the method is capable of subsequent bonding with acrylic or epoxy adhesive but the method does not actively require a subsequent bonding step. 
With respect to claim 20, Kon discloses a method of activating a surface of a plastics substrate formed from PBT (page 3) for subsequent bonding, the method comprising the step of exposing the surface to actinic radiation wherein the actinic radiation: includes radiation with wavelength in the range from about 10 nm to about 1000 nm; and the energy of the actinic radiation to which the surface is exposed is in the range from about 1.5 J/cm2 to about 40 J/cm2 for subsequent bonding (page 1, 3, 9; it is noted the claim is reciting an intended use of acrylic adhesive but does not actively require applying an acrylic adhesive as part of the method, the activation is carried out and is capable of subsequent bonding with an acrylic adhesive; page 4).
With respect to claim 22, Kon discloses a method of activating a surface of a plastics substrate formed from PBT (page 3) for subsequent bonding, the method comprising the step of exposing the surface to actinic radiation wherein the actinic radiation: includes radiation with wavelength in the range from about 10 nm to about 1000 nm; and the energy of the actinic radiation to which the surface is exposed is in the range from about 1.5 J/cm2 to about 40 J/cm2 for subsequent bonding (page 1, 3, 9; it is noted the claim is reciting an intended use of acrylic adhesive but does not actively require applying an acrylic adhesive as part of the method, the activation is carried out and is capable of subsequent bonding with an acrylic adhesive; page 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kon in view of Mori et al. [US2013/177770, “Mori”].
Kon discloses a method. Applicant is referred to paragraph 6 for a detailed discussion of Kon. 
With respect to claim 5, Kon discloses selective irradiating (page 3), but does not disclose using a mask. Mori discloses a method of bonding and activating a surface. Mori discloses irradiating a surface with ultraviolet rays (paragraph 0023, 0026, 0028, 0076), and discloses irradiating the ultraviolet rays through a pattern mask (paragraph 0140). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Kon by irradiating ultraviolet rays though a mask as taught by Mori in order to improve the accuracy of the selective irradiating and to ensure surface damage is not caused by unwanted irradiation. 
With respect to claims 11 and 18, Kon fails to disclose treating the surface with (meth)acrylate prior to exposing the surface to actinic radiation. Mori discloses applying an agent including a compound to a base surface before irradiation and discloses applying a methacrylate bases silane coupling agent (paragraph 0073, 0076, 0085 0095-98). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Kon by applying a compound including methacrylate to a surface before ultraviolet radiation as taught by Mori in order to further improve the bonding strength caused by the surface treatment. 
With respect to claim 12, Kon discloses a plastics substrate formed PPS (page 3). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kon in view of Sanftleben et al. [US2007/0006967, “Sanftleben”].
Kon discloses a method. Applicant is referred to paragraph 6 for a detailed discussion of Kon. Kon discloses irradiation with ultraviolet light but does not explicitly recite the duration of the exposure. 
Sanftleben discloses a method of bonding including irradiating a PPS substrate with ultraviolet light for a predetermined amount of time (paragraph 0009-0010, 0019). Sanftleben discloses the predetermined amount of time that overlaps the claimed range (paragraph 0025). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Kon by irradiating for a duration as taught by Sanftleben in order to ensure activation of the surface and in order to prevent damage to the surface. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kon in view of DeVoe et al. [US2009/0227755, “DeVoe”].
Kon discloses a method. Applicant is referred to paragraph 6 for a detailed discussion of Kon. Kon discloses a method of activating a surface and discloses a substrate of various materials (page 3) but fails to disclose PEI.   
	DeVoe discloses a method of bonding including treating a surface to be bonded with UV light (paragraph 0011-0015).  DeVoe discloses the surface to be treated is made of a thermoplastic polymer, and discloses the same materials as Kon including PEEK and PPS, as well as PEI (paragraph 0039).  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Kon by using a PEI substrate as an alternative to the PEEK or PPS substrate as taught by DeVoe as a substitution of known alternatives is within the ability of one of ordinary skill in the art. 
Allowable Subject Matter
Claims 13-15, 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 21 and 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 25-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 13-15, 17, 21, 24-27 require treating a surface with copper acrylate before exposing the surface to actinic radiation.  
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 20 be found allowable, claim 22 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 1-27 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-27 of copending Application No. 17/184760 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 1-27 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-27 of copending Application No. 17/340259 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
March 11, 2022